—Appeal by the defendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered July 9, 1992, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant, by pleading guilty, forfeited his right to appellate review of his contention that he should have been granted a preliminary hearing on the felony complaint (see, People v Beattie, 80 NY2d 840; People v Taylor, 65 NY2d 1; People v Di Raffaele, 55 NY2d 234; People v Baldwin, 130 AD2d 497).
In light of the defendant’s extensive criminal history, we do not find the sentence imposed to be excessive (see, People v Suitte, 90 AD2d 80).
We find no merit to the defendant’s remaining contention. Eiber, J. P., O’Brien, Santucci and Joy, JJ., concur.